COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Olga de la Cerda-Cabrera, Independent Executrix of the
                            Estate of Rosie A. Zuniga, Deceased, Appellant v. Chase
                            Manhattan Bank USA, N.A.; Hull & Associates, P.C. a/k/a
                            James N. Hull & Associates, P.C.; James N. Hull; and
                            Palisades Collection, LLC, Appellees

Appellate case number:      01-11-00320-CV

Trial court case number:    2009-65455

Trial court:                61st District Court of Harris County

      On March 27, 2014, appellant Olga de la Cerda-Cabrera, Independent Executrix of
the Estate of Rosie A. Zuniga, Deceased filed a motion for en banc reconsideration.
Appellant’s motion is denied.


       It is so ORDERED.



Judge’s signature:     /s/ Jim Sharp
                       Acting for the Court

Date: June 3, 2014

A unanimous Court voted to overrule the request for en banc reconsideration.

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.